                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 NORTHERN DMSION
                                   No. 2:20-CV-14-D


ANGELA FELTON,                             )
and ARTiruR FELTON,                        )
                                           )
                       Plaintiffs,         )
                                           )
               v.                          )               ORDER
                                           )
ALBEMARLE REGIONAL                         )
HEALTII SERVICES, et al.,                  )
                                           )
                       Defendants.         )


       On March 31, 2020, Donald W. Overby, August B. Elkins II, and Joshua H. Stein

(collectively ''the State defendants") moved to dismiss plaintiffs' complaint pursuant to Rules

12(b)(l) and (6) of the Federal Rules of Civil Procedure [D.E. 15] and filed a memorandum in

support[D.E.16]. The State defendants argue that: (!)plaintiffs' purported claims under 18U.S.C.

§ 241 and§ 242 are not cognizable under 42 U.S.C. 1983; (2) the Eleventh Amendment bars any

claims against the State defendants in their official capacities; (3) judicial immunity bars any claims

against defendants Overby and Elkins; (4) plaintiffs' complaint otherwise fails to state claims against

the State defendants upon which relief can be granted; and (5) the State defendants are entitled to

qualified immunity. See [D.E. 16] 4-19. On April 9, 2020, plaintiffs responded in opposition

[D.E. 32]. On April 13, 2020, the States defendants replied [D.E. 23].

       The court has considered the entire record and governing law. The court GRANTS THE

State defendants' motion to dismiss [D.E. 15]. See [D.E. 16] 4-19. Plaintiffs' complaint is

DISMISSED WITHOUT PREJUDICE.




            Case 2:20-cv-00014-D Document 33 Filed 05/06/20 Page 1 of 2
SO ORDERED. This ...k,_ day of May 2020.




                                           JSC.DEVERID
                                           United States District Judge




                                    2

   Case 2:20-cv-00014-D Document 33 Filed 05/06/20 Page 2 of 2
